Exhibit 10.5

 

COHERENT, INC. SUPPLEMENTARY RETIREMENT PLAN

(FOR “X” GRADE EMPLOYEES)

 

PLAN AND TRUST AGREEMENT

(EFFECTIVE JANUARY 1, 1990)

 

--------------------------------------------------------------------------------


 

COHERENT, INC.

 

SUPPLEMENTARY RETIREMENT PLAN AND TRUST

 

THIS PLAN AND TRUST AGREEMENT, effective as of January 1, 1990 is made and
entered into by and between Coherent, Inc. (Company) acting on behalf of itself
and any subsidiaries and Robert Quillinan and Dennis Bucek as Co-Trustees
(collectively referred to in the singular as the Trustee). Throughout, Company
shall include wherever relevant subsidiaries of the Company.

 

WITNESSETH:

 

WHEREAS, the Company wishes to establish a supplementary employee retirement
plan for the benefit of a select group of highly compensated employees
designated by the Company according to Company personnel policies, and in its
sole discretion, as “X” grade employees, and

 

WHEREAS, the Company wishes to provide that the plan to be established under
this Agreement shall be designated as the Coherent, Inc. Supplementary
Retirement Plan (the “Plan”), and

 

WHEREAS, the Company wishes to provide under the Plan for the payment of vested
accrued benefits to the Executives and their beneficiary or beneficiaries
(“Trust Beneficiaries”), and

 

WHEREAS, the Company wishes to provide under the Plan that the Company shall pay
the entire of the vested accrued benefits from its general assets, and

 

WHEREAS, the Company wishes to establish an irrevocable trust (the “Trust”) to
set aside contributions by the Company to meet its obligations under the Plan,
and

 

WHEREAS, the Company wishes to make contributions to the Trust and that such
contributions be held by the Trustee and invested, reinvested and distributed,
all in accordance with the provisions of this Agreement, and

 

WHEREAS, the Company intends that amounts allocated to the Trust and the
earnings thereon shall be used by the Trustee to satisfy the liabilities of the
Company under the Plan with respect to each Executive for whom an Account has
been established and such utilization shall be in accordance with the procedures
set forth herein, and

 

WHEREAS, the Company intends that the Trust to be a “grantor trust” with the
corpus and income of the Trust treated as assets and income of the Company for
federal and state income tax purposes, and

 

WHEREAS, the Company intends that the assets of the Trust shall at all times be
subject to the claims of the general creditors of the Company as provided in
Article XI, and

 

WHEREAS, the Company intends that the existence of the Trust shall not alter the
characterization of the Plan as “unfunded” for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and shall not be
construed to provide income to the Executives under the Plan prior to actual
payment of the vested accrued benefits thereunder,

 

NOW THEREFORE, the Company does hereby establish the Plan and Trust as follows
and does also hereby agree that the Plan and Trust shall be structured, held and
disposed of as follows:

 

ARTICLE I

 

ELIGIBILITY, PARTICIPATION AND BENEFICIARY DESIGNATION

 

(a)   Any employee designated by the Company according to Company personnel
policies, and in its sole discretion, as an “X” grade employee is eligible to
participate in the Plan. The Company reserves the right to modify the definition
of “X” grade employee at any time. Any “X” grade employee who has commenced
participation in the Plan shall be referred to in this Agreement as an
“Executive.”

 

1

--------------------------------------------------------------------------------


 

(b)   Each “X” grade employee may elect to commence participation in the Plan as
of the January 1 coinciding with or next following the later of (i) his date of
hire or (ii) the date the employee becomes an “X” grade employee, provided that
the “X” grade employee executes the Coherent Supplementary Retirement Plan
Deferred Compensation Agreement (“Deferred Compensation Agreement”) prior to the
January 1 on which the “X” grade employee elects to enter the Plan.

 

(c)   Each Executive, prior to entering the Plan, shall designate a beneficiary
or beneficiaries to receive the remainder of any interest of the Executive under
the Plan. An Executive may change his beneficiary designation at any time on
written notice to the Company. Each beneficiary designation shall be in a form
prescribed by the Company and will be effective only when filed with the Company
during the Executive’s lifetime. Each beneficiary designation filed with the
Company will cancel all previously filed beneficiary designations. In the
absence of a valid designation, or if no designated beneficiary survives the
Executive, his interest shall be distributed to his estate.

 

ARTICLE II

 

PLAN CONTRIBUTIONS AND ALLOCATIONS

 

(a)   Each Executive participating in the Plan shall elect in the Deferred
Compensation Agreement to have the Company make salary deferral contributions on
his behalf in an amount not to exceed 24% of the Executive’s Compensation.
Compensation shall be defined for purposes of the foregoing as the base salary
paid by the Company in a calendar year to an Executive with respect to services
rendered during such calendar year including all amounts which an Executive
elects to have the Company contribute on his behalf for the calendar year as a
salary deferral contribution (“Compensation”). Any salary deferrals made by an
Executive under this Plan shall be held as an asset of the Company and the
Company intends to deposit the amounts deferred into the Trust.

 

(b)   An Executive may discontinue the Deferred Compensation Agreement at any
time; however, no other modifications to the Deferred Compensation Agreement may
be made prior to the commencement of the calendar year following written
notification to the Company of any desired modifications. The Company has the
power to establish uniform and nondiscriminatory rules and from time to time to
modify or change such rules governing the manner and method by which salary
deferral contributions shall be made, as well as the manner and method by which
salary deferral contribution may be changed or discontinued temporarily or
permanently. All salary deferral contributions shall be authorized by the
Executive in writing, made by payroll deduction, deducted from the Executive’s
Compensation without reduction for any taxes or withholding (except to the
extent required by law or the regulations) and paid over to the Trust by the
Company.

 

(c)   In the event an Executive ceases to be an “X” grade while also a
participant in the Plan, such employee may continue to make salary deferral
contributions under the Plan through the end of the calendar year in which the
employee ceases to be an “X” grade employee. Thereafter, such employee shall not
make any further salary deferred contributions to the Plan unless or until he
again meets the eligibility requirements of Article I above.

 

(d)   As of the last day of each calendar year, the Company shall make a
matching contribution to the Trust, equal to the salary deferral of the
Executive to this Plan; provided, however that the matching contribution to this
Plan combined with any matching contribution made to the Coherent Employee
Retirement and Investment Plan (CERIP) for the year shall not exceed 6% of the
Compensation of each such Executive. An Executive may participate in this Plan
notwithstanding whether the Executive elects to have the Company make or not
make contributions under the Coherent Employee Retirement and Investment Plan in
lieu of receiving cash.

 

(e)   The salary deferral contributions and Company matching contributions made
under the Plan on behalf of each Executive shall be credited to the Executive’s
Account. The Account consists of the aggregate interest of the Executive under
the Plan (and in the Trust Fund), as reflected in the records maintained by the
Company for such purposes.

 

ARTICLE III

 

VESTING, FORFEITURES AND RESTORATIONS

 

(a)   The value of an Executive’s Account shall become fully vested upon:

 

(i)             The Executive attaining age 65 while an employee of the Company,

 

(ii)          Upon the Executive’s termination of employment by reason of death
or disability, or

 

(iii)       Upon a Change in Control as defined in Article VI(e).

 

2

--------------------------------------------------------------------------------


 

Disability shall be determined by the Company according to the provisions of the
Coherent Employee Retirement and Investment Plan.

 

The value of that portion of an Executive’s Account which consists of salary
deferral contributions shall be fully vested at all times.

 

Except as otherwise provided in Article III, that portion of an Executive’s
Account which consists of matching contributions by the Company shall become
vested in accordance with the following schedule:

 

Years of Service

 

Vested Percentage

Less than 3 years

 

0%

3 years

 

20%

4 years

 

40%

5 years

 

60%

6 years

 

60%

7 years or more

 

100%

 

(b)   Years of Service for Vesting.

 

(i)    Year of Service. An Executive shall be credited with one year of Service
for each 12-month period ending on the last day of the calendar year in which he
has at least 1,000 Hours of Service.

 

(ii)   Termination Prior to Vesting. If an Executive’s Service terminates prior
to his earning any vested percentage on his Company matching contributions, his
Service prior to such termination shall be disregarded for vesting purposes if
he is reemployed after he has incurred 5 consecutive Breaks in Service.

 

(iii)  Service Prior to Break in Service. If an Executive is reemployed after a
Break in Service, Service prior to a Break in Service which is eligible to be
credited to the Executive upon reemployment shall not be credited for purposes
of vesting until he has completed one year of Service after renewal of Service.

 

(c)   Forfeitures and Restorations.

 

(i)    Forfeitures on Date of Termination. Any remainder of a terminating
Executive’s Account which is not vested shall be forfeited on the date his
employment with the Company terminates.

 

(ii)   Matching Contribution Forfeitures Reduce Employer Contribution.
Forfeitures attributable to that portion of an Executive’s account which
consists of Company matching contributions during a calendar year which are not
used to restore Executives’ Accounts as of the last day of such calendar year
shall reduce the Company’s matching contributions for such year and shall be
allocated as of the last day of the calendar year to the Company matching
contribution portion of the Accounts of the Executives then participating in the
Plan as provided in Article 4.

 

(iii)  Reemployment After Forfeiture. If an Executive is reemployed before
incurring 5 consecutive Breaks in Service, the forfeited amount shall be treated
as follows:

 

(aa) Restoration if No Distribution. In the event an Executive did not receive a
distribution of his vested interest, the forfeited amount shall be fully
restored as provided in (iv) below and shall be recredited to the Executive’s
Account as of his reemployment date.

 

(bb) Restoration If Total Distribution Repaid. In the event a distribution of an
Executive’s entire vested Account was made to him, the forfeited amount shall be
fully restored as provided in (iv) below if he repays the full amount of the
prior distribution before the date which is 5 years after he is reemployed by
the Company or before the date on which he incurs 5 consecutive Breaks in
Service, if earlier. If the Executive does not make full repayment of the prior
distribution by that date, the forfeited amount will not be restored.

 

(cc) Full or Partial Restoration If Partial Distribution. In the event a
distribution was made to an Executive of less than his entire vested interest,
his forfeited amount shall be fully restored together with any unpaid vested
interest as provided in (dd) below if he repays the full amount of the prior
distribution

 

3

--------------------------------------------------------------------------------


 

before the date which is 5 years after he is reemployed by the Company or before
the date on which he incurs 5 consecutive Breaks in Service, if earlier.

 

(dd) Source of Restored Amounts. Forfeited amounts to be restored for any
calendar year may be restored from Forfeitures as of the last day of a calendar
year, from additional Company contributions for such calendar year or from Trust
income, as determined by the Committee.

 

(iv)  No Partial Repayments Permitted. An Executive shall not be permitted to
repay part of a distribution.

 

(v)   No Restoration After 5 Consecutive Breaks in Service. If an Executive is
reemployed after 5 consecutive Breaks in Service, no portion of his non-vested
Account shall be restored and any undistributed vested interest shall be
maintained as a separate fully vested Account.

 

The vested Account balance of an Executive shall be paid from Trust Funds only
to the extent the Company is not at the time of payment Insolvent as defined in
Article XI. Any vested accrued benefits under the Plan represent an unfunded,
unsecured promise by the Company to pay these benefits to the Executives when
due. An Executive has no greater right to Trust assets than the general
creditors of the Company in the event that the Company shall become Insolvent.
Trust assets can be used to pay only vested accrued benefits under the Plan or
the claims of the Company’s general creditors.

 

ARTICLE IV

 

SERVICE

 

(a)   Definitions.

(i)    “Service” means an Executive’s total period of employment with the
Company.

 

(ii)   “Hours of Service” means:

 

(aa) Each hour for which an Executive is paid, or entitled to payment, for the
performance of duties for the Company.

 

(bb) Each hour for which an Executive is paid, or entitled to payment, by the
Company on account of a period of time during which no duties are performed
(regardless of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence; provided that no Hours of Service shall
be credited to an Executive:

 

(1)   For a period during which no duties are performed if payment is made or
due under a plan maintained solely for purpose of complying with applicable
workers compensation, unemployment compensation, or disability insurance laws;

 

(2)   On account of any payment made or due an Executive solely as reimbursement
for medical or medically related expenses incurred by the Executive.

 

(cc) Each hour not otherwise credited under the Plan for which back pay,
irrespective of mitigation of damages, has either been awarded or agreed to by
the Company. Such hours are to be credited to the period or periods to which the
award or agreement pertains. If this provision results in an Executive becoming
eligible to participate in the Plan for a calendar year in which he was not
otherwise eligible to participate under Article II or if this provision results
in an increase in the vested percentage applicable to an Executive’s Account
which has been forfeited under Article III, the Committee shall establish
suitable procedures for determining and allocating any resulting amounts to such
Executive’s Account.

 

(dd) Solely for purposes of determining whether a Break in Service has occurred,
each hour not otherwise credited under the Plan that would have been credited if
the Executive had not been absent:

 

(1)   By reason of pregnancy or the birth of a child of the Executive;

 

4

--------------------------------------------------------------------------------


 

(2)   By reason of the placement of a child with the Executive in connection
with his adoption of such child; or

 

(3)   For purposes of caring for any such child for a period beginning
immediately following such birth or placement:

 

In any case in which the Executive is unable to determine the number of hours
which would otherwise normally have been credited to such Executive (but for
such absence), such individual shall be credited with 8 Hours of Service for
each day of such absence. The hours described in this Article 10(ii)(dd) shall
be treated as Hours of Service only in the calendar year in which the absence
from work begins if the Executive would thereby be prevented from incurring a
Break in Service in such calendar year or, in any other case, in the next
following calendar year.

 

(ee) Each hour for any period during which an Executive is not paid but is on an
approved leave of absence, military duty or is temporarily laid off, provided
that the Executive:

 

(1)   Returns to the employ of the Company immediately after the expiration of
the leave or layoff, or in the case of military duty, within 120 days or such
longer period as may be prescribed by applicable law, after first becoming
eligible for military discharge, and

 

(2)   Remains in the employ of the Company for at least 30 days after such
return, or

 

(3)   Fails to return or remain employed as provided above by reason of his
death, Disability or normal retirement.

 

Hours credited for such periods shall be based on a 40-hour week or, if
different, on the Executive’s normally scheduled hours per week. However, if the
Executive fails to return to the employ of the Company or to remain in the
employ of the Company for at least 30 days after his return for reasons other
than his death, Disability or normal retirement, then his original leave date
shall be deemed to be his termination date.

 

(ff)   No more than 501 Hours of Service shall be credited under Articles
IV(ii)(bb), (cc), (dd), (ee) and (ff) to an Executive on account of any single
continuous period of time during which the Executive performs no duties for the
Company.

 

(iii)  “Break in Service” means a 12 month period ending on the last day of a
calendar year in which an Executive is credited with 500 or fewer Hours of
Service.

 

(b)   Crediting of Hours Subject to DOL Relation. The calculation of the number
of Hours of Service to be credited under Articles IV(ii)(bb) and IV(ii)(cc) for
periods during which no duties are performed, and the crediting of such Hours of
Service to periods of time for purposes of computations under the Plan, shall be
determined by the Committee in accordance with the rules set forth in the
Department of Labor Regulation Section 2530.200b-2 paragraphs (b) and (c) ,
which rules shall be consistently applied with respect to all employees within
the same job classifications.

 

(c)   Hours of Service Equivalency. Hours of Service for Executives under
Articles IV(ii)(aa), (bb) and (cc) shall be determined by crediting each
Executive with 190 Hours of Service for each month in which the Employee would
have been credited with at least 1 Hour of Service under Articles IV(ii)(aa),
(bb) and (cc) . However, for classes of Employees paid on an hourly basis and
for Employees for whom records of hours are maintained, Hours of Service under
Articles IV(ii)(aa), (bb) and (cc) shall be determined on the basis of hours for
which Compensation is paid or due.

 

ARTICLE  V

 

TRUST FUND

 

(a)   The Company hereby establishes the Trust with the Trustee, consisting of
such sums of money and other property acceptable to the Trustee as from time to
time shall be paid or delivered to the Trustee. All such money and other
property, all investments and reinvestments made therewith or proceeds thereof
and all earnings and profits

 

5

--------------------------------------------------------------------------------


 

thereon, less all payments and charges as authorized herein, shall constitute
the “Trust Fund” or “Trust”. The Trust Fund shall at all times be subject to the
claims of general creditors of the Company as provided in Article XI.

 

(b)   The Trust hereby established shall be irrevocable, but for the issuance by
the Internal Revenue Service of unfavorable tax rulings on the status of the
Trust as a grantor trust. Subject to Article XI, Trust assets shall be held for
the exclusive purpose of providing vested accrued benefits to the Trust
Beneficiaries and defraying expenses of the Trust in accordance with the
provisions of this Agreement. No part of the income or corpus of the Trust Fund
shall be recoverable by or for the Company prior to the termination of the Trust
and the satisfaction of all liabilities under the Plans.

 

(c)   No right or interest to receive accrued benefits from the Trust may be
assigned, sold, anticipated, alienated or otherwise transferred by the Trust
Beneficiaries.

 

(d)   The Trustee accepts the Trust established under this Agreement on the
terms and subject to the provisions set forth herein, and it agrees to discharge
and perform fully and faithfully all of the duties and obligations imposed upon
it under this Agreement.

 

(e)   The principal of the Trust and any earnings thereon shall be held separate
and apart from other funds of the Company and shall be used exclusively for the
uses and purposes herein set forth. Neither the Trust Beneficiaries nor the Plan
shall have any preferred claim on, or any beneficial ownership interest in, any
assets of the Trust prior to the time such assets are paid to a Trust
Beneficiary as vested accrued benefits as provided in Article VI, and all rights
created under the Plan and the Trust under this Agreement shall be mere
unsecured, contractual rights of the Executives against the Company.

 


ARTICLE VI

 

GENERAL DUTIES OF THE COMPANY AND THE TRUSTEE

 

(a)   The Company will provide the Trustee with a copy of any future amendment
to this Agreement promptly upon its adoption.

 

(b)   The Company may from time to time hire outside consultants, accountants,
actuaries, legal counsel or recordkeepers to perform such tasks as the Company
may from time to time determine.

 

(c)   The Trustee shall manage, invest and reinvest the Trust Fund as provided
in Article XII of this Agreement. The Trustee shall collect the income on the
Trust Fund, and make distributions therefrom, all as hereinafter provided.

 

(d)   While the Plan remains in effect, and prior to a Change in Control, as
defined below, the Company shall make contributions to the Trust Fund at least
once each quarter. The amount of any quarterly contributions shall be at the
discretion the Company. At the close of each calendar year, the Company shall
make an additional contribution to the Trust Fund to the extent that previous
contributions to the Trust Fund for the current calendar year are not equal to
the total of the salary deferrals made by each Executive plus Company matching
contributions accrued, as of the close of the current calendar year.

 

(e)   In the event of a “Change in Control”, the Company shall make an
additional contribution to the Trust Fund to the extent that previous
contributions to the Trust Fund for the current calendar year are not equal to
the total of the current year’s salary deferrals made by each Executive plus
Company matching contributions accrued, as of the date of the Change in Control.

 

For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if any person (including a “Group” as such term is used in
Section 13(d)(3) of the Securities Exchange Act of 1934) acquires shares of
Coherent, Inc. either (i) having a majority of total number of votes that may be
cast for the election of directors of Coherent, Inc. or (ii) possessing,
directly or indirectly, the power to control the direction of management or
policies of the Company; provided, however, that no Change of Control shall be
deemed to occur in the event of a merger, consolidation or reorganization of the
Company where the shareholders of the Company are substantially the same as
before such merger, consolidation or reorganization. The Trustee shall have no
responsibility to determine a change in control and shall be advised of such
event by the Company.

 

6

--------------------------------------------------------------------------------


 

(f)    The Trustee shall not be liable for any failure by the Company to provide
contributions sufficient to pay all vested accrued benefits under the Plan in
full in accordance with the terms of this Agreement.

 

(g)   In the event that any Executives are found to be ineligible, that is, not
members of a select group of highly compensated employees, according to a
determination made by the Department of Labor, the Company will take whatever
steps it deems necessary, in its sole discretion to equitably protect the
interests of the affected Executives.

 

ARTICLE VII

 

ALLOCATION OF TRUST INCOME OR LOSS

 

(a)   Determination of Net Income. As of each Valuation Date, the Company shall
determine the net income or loss of the Trust Fund based on a statement from the
Trustee of the receipts and disbursements of the Trust Fund since the
immediately preceding Valuation Date and of the fair market value of the Fund as
of the Valuation Date. If one or more separate investment funds have been
established as provided in Article XII, each fund shall be valued separately on
each Valuation Date and the net income or loss of each fund shall be allocated
to each Account invested in such investment fund. In addition, self-directed
accounts as defined under Article XII(b) shall be valued according to
Section (c) of this Article.

 

(b)   Valuation. As of each Valuation Date and prior to any allocation of
contributions and forfeitures to be made as of such date, the net income or loss
of the Trust Fund since the immediately preceding Valuation Date, including net
appreciation or depreciation and any expenses paid by the Trust, shall be
allocated to each Account in the ratio that the value, as of the immediately
preceding Valuation Date of each such Account invested in the Trust Fund bears
to the value, as of the immediately preceding Valuation Date, of all Accounts
invested in the Trust Fund. If one or more separate investment funds have been
established, the net income or loss of each fund shall be allocated to each
Account invested in such investment fund in proportion to the value of each
Account invested in such funds as of the immediately preceding Valuation Date.
The Company shall adopt suitable procedures to establish a proportionate
crediting of Trust income or loss to those portions of Accounts in the case of
contributions or hardship withdrawals that have occurred in the interim period
since the immediately preceding Valuation Date.

 

(c)   Valuation of Segregated Accounts. The portion of any Executive’s Account
invested on a segregated basis as provided in Article XII shall be valued
separately on each Valuation Date and the net income or loss allocated to such
Account shall be based on the assets, including income, gain, loss and/or other
change in value of the assets constituting such portion of the Account.

 

(d)   Valuation Dates. The Trust Fund, any separate investment funds and any
segregated account shall be valued as of the last day of each calendar year and
as of any other date the Company directs the Trustee to value the Trust Fund, as
provided in Article VII(e).

 

(e)   Special Valuation Dates at Company Discretion. The Company may direct the
Trustee to determine the fair market value of the Trust Fund and may make a
determination of Trust income or loss as of any date other than the last day of
a calendar year.

 

ARTICLE VIII

 

EXECUTIVES’ ACCOUNTS

 

(a)   Separate Accounts. The Company shall open and maintain a separate Account
for each Executive. Each Executive’s Account shall reflect the amounts allocated
thereto and distributed therefrom and such other information as affects the
value of such Account pursuant to this Agreement. The Company may maintain
records of Accounts to the nearest whole dollar.

 

(b)   Statement of Accounts. As soon as practicable after the end of each
calendar year the Company shall furnish to each Executive a statement of his
Account, determined as of the end of such calendar year. Upon the discovery of
any error or miscalculation in an Account, the Company shall correct it, to the
extent correction is practically feasible. Statements to Executives are for
reporting purposes only, and no allocation, valuation or statement shall vest
any right or title in any part of the Trust Fund, nor require any segregation of
Trust assets, except as is specifically provided in this Agreement.

 

7

--------------------------------------------------------------------------------


 

(c)   Accounts Which Are Not Segregated. When employment is terminated and
payment is not deferred, the amount of the payment shall be based on the value
of the Executive’s Account as of the Valuation Date immediately preceding his
termination date plus any contribution subsequently credited to such Account and
less any distributions subsequently made from the Account.

 

(d)   Segregated Accounts. Payment to an Executive shall be based on the value
of his segregated Account at the date of distribution. The value of his
segregated Account shall be the current fair market value, including any income
or loss, of the property constituting such segregated Account.

 

ARTICLE IX

 

PAYMENTS TO A TRUST BENEFICIARY

 

(a)   Payments of vested accrued benefits to Trust Beneficiaries from the Trust
Fund shall be made in accordance with the Deferred Compensation Agreement
between the Company and the Executive; provided, however, the Trustee shall make
such payments, as directed by the Company, to the extent the Company is not at
such time Insolvent as defined in Article XI. Except as otherwise expressly
provided in this Agreement, no distribution shall be made or commenced prior to
the Executive’s termination of employment or death, whichever occurs earlier.

 

(b)   Where the distribution of all or any portion of an Executive’s Account is
to be deferred in the form of cash, the Account shall continue to be held and
invested in the Trust subject to revaluation as provided in Article VII.

 

(c)   In kind distributions shall be (i) made only in a form of investment that
was held on behalf of the Executive as a segregated investment pursuant to
Article XII(b) in a separate investment fund pursuant to Article XII(d)
immediately preceding the date of distribution, (ii) limited to the amount of
such investment so held, and (iii) based on the fair market value of the
distributable property, as determined by the Trustee at the time of
distribution.

 

(d)   Payment to any Trust Beneficiary shall be made pursuant to the Deferred
Compensation Agreement executed by the Executive, in whole or in part.

 

(i)    In a lump sum, in cash and/or in kind, or

 

(ii)   In annual installments equal to l/n of the Executive’s vested accrued
benefit where n is the number of installments remaining to be paid.

 

(e)   In case of any distribution to a minor or to a legally incompetent person,
the Company may (1) direct the Trustee to make the distribution to his legal
representative, to a designated relative, or directly to such person for his
benefit, or (2) instruct the Trustee to use the distribution directly for his
support, maintenance, or education. The Trustee shall not be required to oversee
the application, by any third party, of any distributions made pursuant to this
Article IX(e).

 

(f)    Notwithstanding any other provisions of this Agreement, if any amounts
held in the Trust are found in a “determination” (within the meaning of
Section 1313(a) of the Internal Revenue Code of 1986, as amended (the “Code”)),
to have been includible in the gross income of any Trust Beneficiary prior to
payment of such amounts from the Trust, the Trustee shall, as soon as
practicable pay such amounts to the Trust Beneficiary, as directed by the
Company. For purposes of this Section, the Trustee shall be entitled to written
notice from the Company that a determination described in the preceding sentence
has occurred and to receive a copy of such notice. The Trustee shall have no
responsibility until so advised by the Company.

 

ARTICLE X

 

HARDSHIP WITHDRAWALS

 

(a)   At the request of an Executive, the Company shall authorize a withdrawal
at any time of the vested accrued benefit attributable to the Executive’s salary
deferrals and gains or losses thereon under his Account, provided that
authorization for such withdrawal and the amount thereof shall be given only on
account of an unforeseeable emergency. The term “unforeseeable emergency” shall
mean severe financial hardship to the Executive resulting from a sudden and
unexpected illness or accident of the Executive or of a dependent (as defined in
Internal Revenue Code section 152(a)) of the Executive, loss of the Executive’s
property due to casualty, or other similar extraordinary and unforeseeable

 

8

--------------------------------------------------------------------------------


 

circumstances arising as a result of events beyond the control of the Executive.
The circumstances that will constitute an unforeseeable emergency will depend
upon the facts of each case, but in any case, payment may not be made to the
extent that such hardship is or may be relieved —

 

(i)    Through reimbursement or compensation by insurance or otherwise,

 

(ii)   By liquidation of the Executive’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship, or

 

(iii)  By cessation of deferrals under the Plan.

 

The Company shall establish reasonable procedures and guidelines uniformly
applied, to determine whether an unforeseeable emergency exists; provided,
however, that no withdrawal request shall be granted if to do so could result in
the inclusion of Trust Fund amounts in the gross income of Trust Beneficiaries
prior to payment of such amounts from the Trust Fund because approval of such
request would be inconsistent with any applicable statute, regulation, notice,
ruling or other pronouncement of the Internal Revenue Service interpreting this
or similar provisions.

 

ARTICLE XI

 

TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO

TRUST BENEFICIARIES WHEN COMPANY INSOLVENT

 

(a)   The Company shall be considered “Insolvent” and an “Insolvency” shall be
deemed to exist for purposes of this Agreement under any of the following
circumstances:

 

(i)    The Company is unable to pay its debts as they mature.

 

(ii)   A receiver or trustee is appointed to take possession of all or
substantially all of the assets of the Company.

 

(iii)  There is a general assignment by the Company for the benefit of
creditors.

 

(iv)  An action or proceeding is commenced by or against the Company under any
insolvency or bankruptcy act, or any other statute or regulation having as its
purpose the protection of creditors, and the action or proceeding is not
discharged within 60 days after the date of commencement.

 

(b)   Notwithstanding any provision in this Agreement to the contrary, if at any
time while the Trust is still in existence the Company becomes Insolvent, the
Trustee shall upon written notice thereof suspend the payment of all amounts
from the Trust Fund and shall thereafter (i) not permit any further elective
salary deferrals by the Executives and (ii) discontinue all contributions by the
Company to the Trust on behalf of the Executives. The Trustee shall hold the
Trust Fund in suspense for the benefit of the Company’s creditors until it
receives a court order directing the disposition of the Trust Fund; provided,
however, that the Trustee may deduct or continue to deduct its fees and
expenses, including fees of any consultants, actuaries, accountants, legal
counsel or recordkeepers retained by the Company or Trustee to provide services
to the Trust.

 

(c)   By its approval and execution of this Agreement, the Company represents
and agrees that its Board of Directors and Chief Executive Officer, as from time
to time acting, shall have the fiduciary duty and responsibility on behalf of
the Company’s creditors to give to the Trustee prompt written notice of the
Company’s Insolvency and the Trustee shall be entitled to rely thereon to the
exclusion of all directions or claims to pay vested accrued benefits thereafter
made. Absent such notice, the Trustee shall have no responsibility for
determining whether or not the Company has become Insolvent.

 

(d)   If after being Insolvent, the Company later becomes solvent without the
entry of a court order concerning the disposition of the Trust Fund, or if any
bankruptcy or insolvency proceedings referred to in Article XI(a) are dismissed,
the Company shall by written notice so inform the Trustee and the Trustee shall
thereupon resume all its duties and responsibilities under this Agreement
without regard to this Article XI until and unless the Company again becomes
Insolvent as such term is defined herein.

 

(e)   If the Trustee discontinues payments from the Trust pursuant to this
Article XI and subsequently resumes payments, or removes the suspended status of
the Trust, interest will be added to the Accounts of all Executives, including
those Accounts from which a payment was held in suspense, for the period of
discontinuance at not less than the average rate

 

9

--------------------------------------------------------------------------------


 

on 90-Day Treasury Bills auctioned during the period of discontinuance, to be
determined and calculated by the Company. The Company will not make any other
contributions to the Trust that otherwise would have been made during the period
of discontinuance.

 

ARTICLE XII

 

INVESTMENT AND ADMINISTRATION OF TRUST FUND

 

(a)   The Trustee shall have the power:

 

(i)    To invest and reinvest the Trust Funds; provided, however, the Trustee
may delegate this investment authority, in whole or in part, and subject to such
terms and conditions and as the Trustee shall require, to the Plan Committee of
the Coherent Employee Retirement and Investment Plan (“Plan Committee”), an
Investment Manager who meets the requirements under Article 10.04(i) of the
Coherent Employee Retirement and Investment Plan, and, in accordance with
paragraphs (b) through (f) below, Executives participating in the Plan (with
respect to their own account);

 

(ii)   To collect and receive any and all money and other property due to the
Trust Fund and to give full discharge therefore;

 

(iii)  To settle, compromise or submit to arbitration any claims, debts or
damages due or owing to or from the Trust; to commence or defend suits or legal
proceedings to protect any interest of the Trust; and to represent the Trust in
all suits or legal proceedings in any court or before any other body or
tribunal;

 

(iv)  Generally to do all acts, whether or not expressly authorized, which the
Trustee may deem necessary or desirable for the protection of the Trust Fund.

 

Persons dealing with the Trustee shall be under no obligation to see to the
proper application of any money paid or property delivered to the Trustee or to
inquire into the Trustee’s authority as to any transaction.

 

(b)   Segregated Investments — Participant Direction Permitted. At the
discretion of the Company, Executives may be permitted to direct the Trustee in
writing regarding the investment of funds in their Accounts, in a manner and
form prescribed by the Company; provided that such right to direct shall apply
on a nondiscriminatory basis to all Executives who meet the requirements
established by the Company. Such directed investment Accounts shall be
segregated and shall be valued separately by the Trustee under the provisions of
Article VII(c). Valuations of such Accounts shall be made at such times as the
Company may require, but no less frequently than annually. In no event, for
valuation purpose, shall the property constituting such segregated Accounts, or
the net income or loss thereon, be commingled with other Executives’ Accounts.
Such segregated Accounts may be charged with their proportionate share of any
general expenses charged to the Trust or with the full share of any expense
incurred directly or indirectly in connection with such Accounts.

 

(c)   Participant Direction Subject to Trustee Approval. The Trustee shall be
under no obligation to approve or disapprove any specific investment medium.
Neither the Company nor the Trustee has any liability for any losses or damage
that may occur or result from (i) the approval of or failure to approve of any
specific investment medium; (ii) the imposition of any administrative rules
relating to the timing of investment elections of any sort; or (iii) any
administrative delay in carrying out or failure to carry out investment
elections within a specified time. The Trustee may disapprove or refuse to carry
out any investment directions which in its opinion would subject the Trustee to
burdensome administrative responsibilities. Prior to carrying out any investment
direction of an Executive, the Trustee may require releases or any other
documents, agreements or indemnifications as it may consider necessary. The
Trustee, in approving any investment medium or in making investments under this
Plan, shall not be restricted by statutes governing the legal investment of
trust funds.

 

(d)   Separate Investment Funds — Company May Establish Separate Funds. The
Company may, in its sole discretion, direct the Trustee to create one or more
separate investment funds, having such different specific investment objectives
as the Company shall from time to time determine. The Company shall determine
and may from time to time redetermine the number of investment funds and the
specific objectives of said funds and the investments or kinds of investment
which shall be authorized therefor.

 

10

--------------------------------------------------------------------------------


 

Each Participant has the right to instruct the Plan Committee to direct the
Trustee in writing to invest his Account in one or more separate investment
funds, or in a directed investment, provided, however, that if any Executive
fails to make a direction pursuant to this Article as to all or any part of such
Account, the undirected portion of an Executive’s Account shall be invested by
the Trustee.

 

(e)   Purchase of Life Insurance. In addition, and if authorized by the Company,
an Executive may also direct the Trustee in writing to purchase with the vested
accrued benefits in his Account insurance on the life of the Executive from an
insurance company licensed to do business under the insurance laws of the State
of California.

 

(f)    Company To Establish Rules. The Company may at any time make such uniform
and nondiscriminatory rules as it determines necessary regarding the
administration of the directed investment option. The Company may also develop
and maintain rules governing the rights of Executives to change their investment
directions and the frequency with which such changes can be made.

 

ARTICLE XIII

 

ACCOUNTING BY TRUSTEE

 

(a)   The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be done,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. All such accounts, books and records shall be open to
inspection and audit at all reasonable times by the Company, the Company’s
representatives or agents. Within one hundred and twenty (120) days following
the close of each calendar quarter and within one hundred and twenty (120) days
after the removal or resignation of the Trustee, the Trustee shall deliver to
the Company a written account of its administration of the Trust during such
quarter or during the period from the close of the last preceding quarter to the
date of such removal or resignation, setting forth all investments, receipts,
disbursements and other actions effected by it, including a description of all
securities and investments purchased and sold, with the cost or net proceeds of
such purchases or sales (accrued interest paid or receivable being shown
separately), and showing all cash, securities and other property held in the
Trust at the end of such quarter or as of the date of such removal or
resignation, as the case may be. The written approval of any accounting by the
Company shall be final as to all matters and transactions stated or shown
therein and binding upon the Company and all persons who then shall be or then
after shall become interested in this Trust. Failure of the Company to notify
the trustee within 180 days after receipt of any accounting of its disapproval
of such accounting shall be the equivalent of written approval.

 

ARTICLE XIV

 

RESPONSIBILITY OF TRUSTEE

 

(a)   The Trustee shall act with the care, skill, prudence and diligence under
the circumstances then prevailing that a prudent person acting in a like
capacity and familiar with such matters would use; provided, however, that the
Trustee shall incur no liability to anyone for any action taken pursuant to a
direction, request or approval given by the Company or any Executive which is
contemplated by and complies with the terms of this Trust Agreement, and to that
extent the Trustee shall be relieved of the Prudent Person Rule for investments.

 

(b)   The Trustee may hire agents, accountants, actuaries recordkeepers and
financial consultants. Expenses of such persons shall be deemed to be expenses
of management and administration of the Trust within the meaning of
Article XV(d), below.

 

(c)   The Trustee shall have, without exclusion, all powers conferred on
Trustees by applicable law unless expressly provided otherwise herein.

 

11

--------------------------------------------------------------------------------


 

ARTICLE XV

 

TAXES, EXPENSES AND COMPENSATION OF TRUSTEE

 

(a)   It is the intention of the Company to have the corpus and income of the
Trust established hereunder treated as assets and income of the Company to be
used to satisfy the Company’s legal liability under the Plan in respect of all
of the Executives, and the Company agrees that all income, deductions and
credits of the Trust Fund belong to the Company as owner for income tax purposes
and will be included on the Company’s income tax returns.

 

(b)   The Company shall from time to time pay taxes (references in this
Agreement to the payment of taxes shall include interest and applicable
penalties) of any and all kinds whatsoever which at any time are lawfully levied
or upon or become payable in respect of the Trust Fund, the income or any
property forming a part thereof, or any security transaction pertaining thereto.
To the extent that any taxes levied or assessed upon the Trust Fund are not paid
by the Company or contested by the Company pursuant to the last sentence of this
Article, the Trustee shall pay such taxes out of the Trust Fund, and the Company
shall, upon demand by the Trustee, deposit into the Trust Fund an amount equal
to the amount paid from the Trust Fund to satisfy such tax liability. If
requested by the Company, the Trustee shall at the Company’s expense, contest
the validity of such taxes in any manner deemed appropriate by the Company or
its counsel, but only if it has received an indemnity bond or other security
satisfactory to it to pay any expenses of such contest. Alternatively, the
Company may itself contest the validity of any such taxes, but any such contest
shall not affect the Company’s obligation to reimburse the Trust Fund for taxes
paid from the Trust Fund.

 

(c)   In making payments from the Trust, the Trustee shall be liable for federal
income tax withholding, and shall withhold the appropriate amount of tax, if
any, as provided by applicable law and regulation, from any payment made to a
Trust Beneficiary, unless the Company does not provide the Trustee with the
necessary information as set forth in regulations, in which case the Company
shall assume all relevant liability.

 

(d)   The Trustee may be paid compensation by the Company in accordance with any
written agreement for this purpose between them; provided, however, that a
Trustee who is an officer, director or employee of the Company shall serve
without compensation. The Trustee shall be reimbursed by the Company for its
reasonable expenses of management and administration of the Trust, including
reasonable compensation of any agent engaged by the Trustee to assist it in such
management and administration. The Trustee shall be able to charge the Trust
Fund for such compensation and for any reasonable expenses including counsel,
appraisal or accounting fees, and the same may be deducted from the Trust Fund
unless paid by the Company within sixty (60) days after the Company receives
written billing by the Trustee; provided that this paragraph shall not apply
while a dispute over the amount of such charges exists.

 

ARTICLE XVI

 

PROTECTION OF TRUSTEE

 

(a)   The Company shall certify to the Trustee the name or names of any person
or persons authorized to act for the Company. Such certification shall be signed
by the Chief Executive Officer or other officer of the Company duly authorized
by the Board of Directors. Until the Company notifies the Trustee, in a
similarly signed notice, that any such person is no longer authorized to act for
the Company, the Trustee may continue to rely upon the authority of such person.
The Trustee may rely upon any certificate, notice or direction of the Company
which the Trustee reasonably believes to have been signed by a duly authorized
officer or agent of the Company. Notices to the Trustee shall be sent in writing
to the Trustee at the offices of the Company, 3290 West Bayshore Road, Post
Office Box 10321, Palo Alto, California 94303-0811. No communication shall be
binding upon the Trust Fund or the Trustee until it is received by the Trustee
and unless it is in writing and signed by an authorized person. Notices to the
Company shall be sent in writing attention to the Company’s principal office at
3290 West Bayshore Road, Post Office Box 10321, Palo Alto, California
94303-0811, or to such other address as the Company may specify. No notice shall
be binding upon the Company until it is received by the Company.

 

(b)   The Trustee may consult with any legal counsel (“Legal Counsel”) that is
appointed according to the Selection Process, except as provided in
Article XVIII(c), for the purpose of obtaining advice on topics including but
not limited to the construction of this Agreement, its duties hereunder, or any
act which it pro poses to take or omit, and shall not be liable for any action
taken or omitted in good faith pursuant to such advice. Expenses of Legal
Counsel shall be deemed to be expenses of management and administration of the
Trust within the meaning of Article XV(d) hereof.

 

12

--------------------------------------------------------------------------------


 

(c)   The Trustee shall discharge its duties under the Agreement in a manner
consistent with the objectives of this Agreement The Trustee shall not be liable
for any loss sustained by the Trust Fund by reason of the purchase, retention,
sale or exchange of any investment in good faith and in accordance with the
provisions of this Agreement. The Trustee shall have no responsibility or
liability for any failure of the Company to make contributions to the Trust Fund
or to pay vested accrued benefits when due. The Trustee’s duties and obligations
shall be limited to those expressly imposed upon it under the provisions of this
Agreement relating to the Trust, and the Trustee shall not have responsibility
under the provisions of this Agreement relating to the Plan, notwithstanding any
reference to the Plan.

 

ARTICLE XVII

 

INDEMNIFICATION OF TRUSTEE

 

To the fullest extent permitted by law, the Company agrees to indemnify, to
defend, and to hold harmless the Trustee against any liability whatsoever for
any action taken or omitted by such Trustee in good faith in connection with
this Agreement or duties hereunder and for any expenses or losses for which the
Trustee may become liable as a result of any such actions or non-actions unless
resultant from gross negligence or willful misconduct.

 

ARTICLE XVIII

 

RESIGNATION AND REMOVAL OF TRUSTEE AND LEGAL COUNSEL

 

(a)   A Trustee (or a Co-Trustee) may resign upon thirty (30) days’ prior
written notice to the Company, except that any such resignation shall not be
effective until a successor trustee (or Co-Trustee) has been appointed according
to the Selection Process, as defined below, and such successor has accepted the
appointment in writing, but in any event no later that 90 days after such
resignation. The Company shall condition its acceptance of such successor on the
obtaining from such successor of a written statement that the successor has read
the Trust Agreement and understands its obligations thereunder.

 

(b)   The Company may remove the Trustee (or a Co-Trustee) upon thirty (30)
days’ prior written notice to the Trustee (or the Co- Trustee) . Any such
removal shall not be effective until the close of such notice period and
delivery by the Company to the Trustee (or Co-Trustee) of (i) an instrument in
writing appointing a successor trustee (if required, such appointment shall be
according to the Selection Process, as defined below), (ii) an acceptance of
such appointment in writing executed by such successor, and (iii) a written
statement by such proposed successor that the successor has read the Agreement
and understands its obligations thereunder.

 

(c)   During the 12 months following a Change of Control, as defined in
Article VI(e), the appointment of Legal Counsel and/or a successor trustee shall
be in accordance with the following process (“Selection Process”): (i) the
Executives who have the five largest accrued benefits (whether or not vested)
under the Accounts established on their behalf in the Trust Fund (“Five
Executives”) as of the Valuation Date immediately preceding the day of selection
shall be determined, provided that if an Executive’s Account has been reduced to
zero after that Valuation Date, that Executive’s Account shall not be considered
for purpose of determining the five largest Accounts, and (ii) an appointment or
removal of Legal Counsel and/or a successor trustee shall be made by a majority
vote of the Five Executives with each of the Five Executives casting one equal
vote. Any of the Five Executives may waive the rights described in this
paragraph and assign them to the Company. In any case, the rights of the Five
Executives described in this paragraph shall revert to the Company following 12
months after the Change of Control.

 

(d)   All of the provisions set forth herein with respect to the Trustee shall
relate to each successor with the same force and effect as if such successor had
been originally named as the Trustee hereunder.

 

(e)   Upon the resignation or removal of the Trustee (or a Co-Trustee) and
appointment of a successor, the Trustee shall transfer and deliver the Trust
Fund to such successor. Following the effective date of the appointment of the
successor, the Trustee’s responsibility hereunder shall be limited to managing
the assets in its possession, transferring such assets to the successor and
settling its final account. Neither the Trustee nor the successor shall be
liable for the acts of the other.

 

13

--------------------------------------------------------------------------------


 

ARTICLE XIX

 

DURATION AND TERMINATION OF TRUST AND AMENDMENT

 

(a)   The Trust is hereby declared to be irrevocable and shall continue until
all vested accrued benefits have been paid.

 

(b)   If this Trust terminates under the provisions of Article XIX(a), the
Trustee shall liquidate the Trust Fund and, after its final accounting has been
settled, shall distribute to the Company the net balance of any assets of the
Trust Fund remaining after all vested accrued benefits and administration
expenses have been paid. Upon making such distribution, the Trustee shall be
relieved from all further liability.

 

(c)   This Agreement may be amended, or the Plan terminated or suspended, by an
instrument in writing executed on behalf of the Company by the Chief Executive
Officer or a duly appointed representative of the Board of Directors and
delivered to the Trustee, provided, however, that (i) no amendment will be made
to this Agreement which will cause this Agreement, the Trust, the Plan or the
assets of the Trust Fund to be governed by or subject to Part 2, 3 or 4 of
Title I of ERISA, (ii) no such amendment shall adversely affect any Trust
Beneficiary’s accrued benefit, (iii) no such amendment shall increase the duties
or responsibilities of the Trustee unless the Trustee consents thereto in
writing, (iv) no such amendment which would cause the Trust to be other than a
“grantor trust,” or have contributions to the Trust by the Company, or income
and gains of the Trust Fund, constitute a taxable event to the Trust or to the
Executives, and (v) no such amendment shall cause the vested accrued benefit
paid to Trust Beneficiaries from the Trust Fund to become nondeductible to the
Company in the year of payment.

 

(d)   Notwithstanding anything to the contrary in this Agreement, during the 12
months following a Change of Control, as defined in Article VI(e), the Five
Executives, determined pursuant to Article XVIII(c), shall have the authority in
their absolute discretion, to terminate the Plan and direct distribution of all
Executive Accounts.

 

ARTICLE XX

 

MISCELLANEOUS

 

(a)   This Agreement, the Trust and the Plan hereby created shall be construed
and regulated by the laws of the State of California.

 

(b)   The headings of sections in this Agreement are used herein for convenience
of reference only and in case of any conflict the text of this Agreement shall
control.

 

(c)   This Agreement shall be binding upon and inure to the benefit of any
successor to the Company or its business as the result of merger, consolidation,
reorganization, transfer of assets or otherwise, and any subsequent successor
thereto; and any such successor shall be deemed to be the “Company” under this
Agreement. In the event of any such merger, consolidation, reorganization,
transfer of assets or other similar transaction, the successor to the Company or
its business or any subsequent successor thereto shall promptly notify the
Trustee in writing of its successorship and furnish the Trustee with the
information specified in Article XVI(a) of this Agreement. In no event shall any
such transaction described herein suspend or delay the rights of Trust
Beneficiaries to receive their vested accrued benefits hereunder.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

 

 

COHERENT, INC.

 

TRUSTEE

 

 

 

 

 

By:

/s/ Henry E. Gauthier

 

/s/ Robert Quillinan

 

 

 

ROBERT QUILLINAN

 

 

 

 

 

Date:

December 4, 1990

 

Date: 

November 28, 1990

 

 

 

 

 

 

 

 

 

 

 

/s/ Dennis Bucek

 

 

 

DENNIS BUCEK

 

 

 

 

 

 

 

Date: 

November 28, 1990

 

 

15

--------------------------------------------------------------------------------